Exhibit 10.1

FIRST AMENDMENT TO AMENDED AND RESTATED MANAGEMENT AGREEMENT

THIS FIRST AMENDMENT TO AMENDED AND RESTATED MANAGEMENT AGREEMENT is made and
entered into as of October 13, 2008 by and among CBRE Realty Finance, Inc., a
Maryland corporation (the “Company”), CBRE Realty Finance Management, LLC, a
Delaware limited liability company (together with its permitted assignees, the
“Manager”), CB Richard Ellis, Inc., a Delaware Corporation (“CBRE”) and CBRE
Melody & Company, formerly LJ Melody & Company, a Texas corporation (“Melody”).

WHEREAS, the Company is a corporation qualified to be taxed as a real estate
investment trust for federal income tax purposes; and

WHEREAS, the Company, the Manager, CBRE and Melody are parties to that certain
Amended and Restated Management Agreement dated April 29, 2008 (the “Amended
Management Agreement”) whereby the Manager provides certain services to the
Company and its subsidiaries, each on the terms and conditions set forth
therein; and

WHEREAS, the Company, the Manager, CBRE and Melody now desire to amend certain
terms of the Amended Management Agreement as set forth herein.

NOW THEREFORE, in consideration of the mutual agreements herein set forth, the
parties hereto agree as follows:

SECTION 1. AMENDMENTS.

(a) Section 13(a) of the Amended Management Agreement is hereby deleted in its
entirety and replaced with the following, new Section 13(a):

“(a) Until this Agreement is terminated in accordance with its terms, this
Agreement (A) shall be in effect until December 31, 2008 (the “Initial Term”),
and (B) shall be automatically renewed for a one-year term each anniversary date
thereafter (a “Renewal Term”) unless: (i) at least two-thirds of the Independent
Directors or the holders of at least a majority of the outstanding Common Shares
agree not to automatically renew because there has been unsatisfactory
performance by the Manager that is materially detrimental to the Company, or
(ii) the compensation payable to the Manager hereunder is unfair; provided, that
the Company shall not have the right to terminate this Agreement under clause
(ii) above if the Manager agrees to continue to provide the services under this
Agreement at a fee that at least two-thirds of the Independent Directors
determines to be fair pursuant to the procedure set forth below. If the Company
elects not to renew this Agreement at the expiration of the Initial Term or any
such one-year extension term as set forth above, the Company shall deliver to
the Manager prior written notice (the “Termination Notice”) of the Company’s
intention not to renew this Agreement based upon the terms set forth in this
Section 13(a) (x) no later than November 30, 2008 nor earlier than November 1,
2008 with respect to the Initial Term and (y) not less than one hundred eighty
(180) days prior to the expiration of any Renewal Term. If the Company so elects
not to renew this Agreement, the Company shall designate the date (the
“Effective Termination Date”), (x) no later than November 30, 2008 nor earlier
than November 1, 2008 with respect to the Initial Term and (y) not less than one
hundred eighty (180) days from the date of the notice for any Renewal Term, on
which the Manager shall cease to provide services under this Agreement and this
Agreement shall terminate on such date; provided, however, that in the event
that such Termination Notice is given in connection with a determination that
the compensation payable to the Manager is unfair, the Manager shall have the
right to renegotiate such compensation by delivering to the Company, no fewer
than sixty (60) days, prior to the prospective Effective Termination Date,
written notice (any such notice, a “Notice of Proposal to



--------------------------------------------------------------------------------

Negotiate”) of its intention to renegotiate its compensation under this
Agreement. Thereupon, the Company (represented by the Independent Directors) and
the Manager shall endeavor to negotiate in good faith the revised compensation
payable to the Manager under this Agreement. Provided that the Manager and at
least two-thirds of the Independent Directors agree to the terms of the revised
compensation to be payable to the Manager within sixty (60) days following the
receipt of the Notice of Proposal to Negotiate, the Termination Notice shall be
deemed of no force and effect and this Agreement shall continue in full force
and effect on the terms stated in this Agreement, except that the compensation
payable to the Manager hereunder shall be the revised compensation then agreed
upon by the parties to this Agreement. The Company and the Manager agree to
execute and deliver an amendment to this Agreement setting forth such revised
compensation promptly upon reaching an agreement regarding same. In the event
that the Company and the Manager are unable to agree to the terms of the revised
compensation to be payable to the Manager during such sixty (60) day this
Agreement shall terminate, such termination to be effective on the date which is
the later of (A) ten (10) days following the end of such sixty (60) day and
(B) the Effective Termination Date originally set forth in the Termination
Notice.”

(b) Section 13(c) of the Amended Management Agreement is hereby deleted in its
entirety and replaced with the following, new Section 13(c):

“(c) No later than November 30, 2008 nor earlier than November 1, 2008 the
Manager may deliver written notice to the Company informing it of the Manager’s
intention to decline to renew this Agreement, whereupon this Agreement shall not
be renewed and extended and this Agreement shall terminate effective on
December 31, 2008; provided however, that prior to December 31, 2008, this
Agreement shall automatically terminate on the date the Company consummates
(i) a merger or other business combination with another entity, (ii) a sale, in
one or more related transactions, of (x) all or substantially all of its assets
or (y) 50% or more of its total voting power of its securities or (iii) its
liquidation or dissolution.”

(c) Section 13(e) of the Amended Management Agreement is hereby deleted in its
entirety and replaced with the following, new Section 13(e):

“(e) No later than November 30, 2008 nor earlier than the date hereof, the
Company may deliver written notice to the Manager informing the Manager of the
Company’s intention to decline to renew this Agreement, whereupon this Agreement
shall not be renewed and extended and this Agreement shall terminate effective
on December 31, 2008.”

SECTION 2. ENTIRE AGREEMENT.

The Amended Management Agreement and this Amendment shall be read together and
shall have the same force and effect as if the provisions of the Amended
Management Agreement and this Amendment were contained in one document. Any
provisions of the Amended Management Agreement not amended by this Amendment
shall remain in full force and effect as provided in the Amended Management
Agreement immediately prior to the date hereof.

SECTION 3. GOVERNING LAW.

THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

2



--------------------------------------------------------------------------------

SECTION 4. COUNTERPARTS.

This Amendment may be executed in any number of counterparts, each of which
shall be deemed to be an original as against any party whose signature appears
thereon, and all of which shall together constitute one and the same instrument.
This Amendment shall become binding when one or more counterparts of this
Amendment, individually or taken together, shall bear the signatures of all of
the parties reflected hereon as the signatories.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

 

CBRE REALTY FINANCE, INC. By:  

/s/ Kenneth J. Witkin

Name:   Kenneth J. Witkin Title:   President & CEO CBRE REALTY FINANCE
MANAGEMENT, LLC By:  

/s/ Kenneth J. Witkin

Name:   Kenneth J. Witkin Title:   Executive Managing Director CB RICHARD ELLIS,
INC. (with respect to Section 3(d) only) By:  

/s/ Lawrence H. Midler

Name:   Lawrence H. Midler Title:   Executive Vice President/General Counsel
CBRE MELODY & COMPANY (with respect to Section 3(d) only) By:  

/s/ Lawrence H. Midler

Name:   Lawrence H. Midler Title:   Executive Vice President/General Counsel